ORIGINAL                                                                10/17/2022

               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                              Case Number: DA 22-0353

                              No. DA 22-353




STATE OF MONTANA,

          Plaintiff and Appellee,



  v   .                                                   OCT 1 7 2022
                                                               Greenwood
                                                       Bovven
                                                              Supreme Court
ROBERT EARL STAUDENMAYER,                            Clerk of    Montana
                                                        State of

          Defendant and Appellant.



                                    ORDER:


  Upon consideration of Appellant's motion for extension of time,

good cause appearing,


      IT IS HEREBY ORDERED that Appellant is granted an extension of

time to and including November 15,2022,within which to prepare,file,

and serve Appellant's opening brief on appeal.


                         13_LL1- dai         oc1-4,L,1,


                                                 JUSTICE OF SUPREME COURT